Citation Nr: 1448464	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-22 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 50 percent for service-connected migraine headaches, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to March 1989, from September 1990 to April 1991, and from March 1994 to June 1996, including service from November 1990 to March 1991 in support of Operation Desert Shield/Desert Storm.

These matters come on appeal to the Board of Veterans' Appeals (Board) from a January 2008 rating decision in which the RO denied a rating in excess of 50 percent for service-connected headaches, as well as denied service connection for PTSD.

In her July 2008 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  The requested hearing was scheduled for May 20, 2010.  However, the Veteran failed to appear for the scheduled hearing, and in a June 2010 letter, and via her representative in a November 2011 Appellant's Brief, requested a decision in her appeal; thus, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

As explained in more detail, below, the Board has characterized the claim for increased rating for headaches as including extra-schedular consideration.

In characterizing the claim for service connection for PTSD, the Board is cognizant of the recent decision of the United States Court of Appeals of Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Clemons, 23 Vet. App. 1.




In the instant case, however, although the record includes other psychiatric diagnoses (i.e., depression and anxiety), in an August 1998 rating decision, the RO denied service connection for an acquired psychiatric disorder, to include anxiety, and in a July 2003 decision, the Board, inter alia, denied service connection for an acquired psychiatric disorder.  Additionally, the Veteran has not expressed any desire to attempt to reopen this claim.  Further, the Board notes that the sole underlying basis for the Veteran's current claim of service connection for PTSD is essentially that she was in fear of hostile military or terrorist activity during service; the Veteran has not alleged, and there is no medical evidence to suggest, that she has any other psychiatric diagnoses resulting from these alleged events in service.  Consequently, as there is no basis for finding that the instant claim for service connection for psychiatric disability encompasses any psychiatric disability other than PTSD.

The Board remanded both of these claims in March 2012 so that additional development of the evidence could be conducted (PTSD claim), and so that the claims folder could be sent to the Director of the VA Compensation and Pension Service for a determination of whether a higher rating for migraine headaches is warranted on an extra-schedular basis (migraine headaches).  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Review of the Veteran's claims folder shows that compliance has now substantially occurred with the Board's remand orders, and that the Board may now proceed with adjudication of the claims.

The Board also observes, as it did in March 2012, that in an August 2007 statement the Veteran raised the issue of service connection for a neck disability.  It does not appear, though this was pointed out in March 2012, that this claim for service connection has yet to be addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have PTSD due to any incident of her active duty service.

2.  The 50 percent rating assigned to the service-connected migraine headaches is the maximum rating assignable under the rating schedule.

3.  In November 2012, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), the VA Director, Compensation and Pension Service denied an extraschedular evaluation for the service-connected migraine headaches.

4.  The Veteran's migraine headaches disorder does not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate. 


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD which was incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for a disability rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for an extraschedular rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Code 8100 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a June 2007 letter.  The Veteran was also notified of changes to regulations pertaining to PTSD claims in a March 2012 letter.  

Finally, the duty to assist the appellant has been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  The appellant has not informed VA of any outstanding existing post service medical records which may be helpful in the adjudication of her claims.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.

A VA examination was obtained with regard to the claim for service connection for PTSD in May 2012.  The Board finds that the VA examination is adequate as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Notice concerning the Veteran's increased rating claim, received by VA in January 2007, was provided in June 2007.  The Veteran was not given specific notice on extraschedular ratings after her claim was remanded by the Board in March 2012.  However, the Veteran is shown to have been provided sufficient notice (including notice under Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)) as it applied to her claim for an increased rating.  



The Board's March 2012 remand discussed the criteria needed to substantiate an extraschedular rating.  While post-decisional documents, such as a Board remand, cannot generally provide legally sufficient notice, the Board remand served to put the Veteran on notice as to what was required.  Moreover, any timing deficiencies were cured by the readjudication of the claim in the supplemental statement of the case issued in February 2013.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Moreover, the claim was remanded only so that the Director, Compensation and Pension Service could consider the issue of entitlement to an extraschedular rating in accordance with 38 C.F.R. § 3.321(b)(1).  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection -- PTSD

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for PTSD.  The Veteran has contended that she has PTSD due to constant bombing, running to bunkers, and seeing dead bodies alongside the road during service in Kuwait.

The Veteran's service personnel records reflect that she served from November 1990 to March 1991 as an ammunition specialist in support of Operation Desert Shield/Desert Storm.  The Veteran submitted a February 2011 statement from a fellow member who stated that they were subjected to scud missile attacks during service.  An October 2008 VA treatment record reflects the Veteran's statement that her unit was bombed by scud and patriot missiles which fell on her compound.

Based on the personnel record reflecting service in the Southwest Asia theater of operations, the Veteran's descriptions of her experiences there, a statement in support of her claim from a fellow service member tending to corroborate her account as regards bombing attacks, and affording her the benefit of the doubt, the Board finds that the Veteran's claimed stressors regarding bombings -- which have been related to the Veteran's fear of hostile military activity -- appear to be consistent with the places, types, and circumstances of the Veteran's service.  

Consequently, resolving all reasonable doubt in the Veteran's favor, and consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence that these alleged stressors occurred-provided that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor(s) is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

The post-service medical evidence of record includes diagnoses of PTSD.  For example, PTSD was diagnosed as part of a June 2007 physician assessment consult note.  Various diagnoses of PTSD are also included as part of several "problems lists."  

The Veteran was afforded a VA PTSD examination in May 2012 after which the examiner found that the Veteran did not to meet the criteria set out in the DSM-IV (Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders) for a diagnosis of PTSD.  Diagnoses of anxiety disorder and dysthymic disorder were provided.  The Veteran did inform the examining staff psychiatrist of stressors upon which she bases her claim.  Namely, being exposed to constant bombings and seeing dead bodies along the road.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.

The only evidence linking her claim of a current PTSD disorder to service is her lay contentions.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, whether the Veteran has PTSD due to her service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.


While there is medical evidence of post-service diagnoses of PTSD in this case - and mindful that the requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently (McLain v. Nicholson, 21 Vet. App. 319 (2007) -- no medical or competent lay evidence is of record which relates the diagnosed disorder to the Veteran's military service.  To the extent that it may be argued that the prior diagnoses of PTSD inherently implied a connection to service, the Board finds that such medical opinions are outweighed by the VA medical opinion in May 2012 finding that she does not have PTSD.  The Board finds that the opinion rendered by the VA examining clinical psychologist in May 2012 constitutes the most probative and persuasive evidence of record.  It was based on a review of the Veteran's full history and was supported by a well reasoned rationale.    

In summary, the preponderance of the evidence reflects that the Veteran does not have PTSD due to any incident of her active duty service.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, at 54.  Service connection for the claimed disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.304.

Increased Rating for Migraine Headaches, to include Extra-Schedular Consideration under 38 C.F.R. § 3.321(b)(1)

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In this case, the Veteran filed a claim for a rating in excess of 50 percent for migraine headaches, in January 2007.  The Veteran's migraine headaches disability has been rated under Diagnostic Code 8100.  A VA fee-basis examination report, dated in June 2007, shows that the Veteran had periodic migraine headaches occurring three times per week, and lasting for several hours.  The examiner commented that there was no functional impairment.  The RO, in July 2001, assigned a 50 percent disability evaluation for the migraine headaches, effective from October 1999.  He is in receipt of the maximum schedular rating, which is 50 percent for migraines with very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  The Board finds that the Veteran's claim for an increased schedular rating fails as she is already in receipt of the maximum schedular rating under Diagnostic Code 8100.

Pursuant to the March 2012 Board remand, the Appeals Management Center referred the case to the Director in November 2012.  In a November 2012 document entitled "Administrative Review - Extra-Schedular Consideration under 38 C.F.R. § 3.321(b)," the Director determined that review of the claims file did not show the Veteran's service-connected migraine headaches disability presented such an exceptional or unusual disability, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular rating schedule.  The Director also found that the Veteran's disability rating of 50 percent for her migraine headaches was commensurate with the severity of the symptoms as set the rating schedule.  

In light of the fact the Director has considered entitlement to extraschedular ratings, the Board may now consider whether an extraschedular rating is warranted.  Barringer v. Peake, 22 Vet. App. 242 (2008); Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). 

There is essentially no regulatory guidance or court precedent pertaining to how to provide an extraschedular rating once the Director of C&P has reviewed that question.  VA has previously found that the Veteran's service-connected migraine headaches caused symptoms reflective of completely prostrating attacks several times a month, making the Veteran unable to maintain substantially gainful employment.  VA has also, the Board parenthetically notes, awarded the Veteran TDIU (total rating for compensation based on individual unemployability) benefits in July 2009.  VA did not award a rating higher than 50 percent because this is the maximum assignable rating.   

The June 2007 VA fee-basis examination report shows, as noted above, that the Veteran complained of having three headaches per week, each lasting for several hours.  He did not assert the presence of functional impairment.  

The criteria for entitlement to an extraschedular rating in 38 C.F.R. § 3.321(b)(1) and those for a TDIU in 38 C.F.R. § 4.16 contain independent and differently measured evaluations regarding employability.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994); compare 38 C.F.R. § 3.321(b)(1) with 38 C.F.R. § 4.16.  Thus, this finding does not end the matter.

To address the question of whether the schedular rating already allowed adequately compensates the Veteran for her impairment in earning capacity to the extent practical, the Board again observes that the VA fee-basis examiner in June 2007 found no functional impairment brought about by the Veteran's migraine headaches.  While the Board does observe that the Veteran was found by the Social Security Administration (SSA) in February 2002, a finding of unemployability by SSA is not binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  Also, as noted, the Veteran was awarded a TDIU by VA in July 2009, so he is already being fully compensated for any impairment of employability.

No argument or evidence has been presented that the migraine headaches disability warrants an extraschedular rating in excess of that awarded in this decision.  The weight of the evidence is therefore against higher extraschedular ratings.  38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for PTSD is denied. 

Entitlement to a rating in excess of 50 percent for migraine headaches, to include a higher extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


